Matter of City of New York v New York City Civ. Serv. Commn. (2015 NY Slip Op 03036)





Matter of City of New York v New York City Civ. Serv. Commn.


2015 NY Slip Op 03036


Decided on April 9, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 9, 2015

Gonzalez, P.J., Mazzarelli, Saxe, Manzanet-Daniels, Clark, JJ.


14774 402423/12

[*1] In re The City of New York, et al., Petitioners,
vThe New York City Civil Service Commission, et al., Respondents.


Zachary W. Carter, Corporation Counsel, New York (Michael J. Pastor of counsel), for petitioners.
Chaffetz Lindsey LLP, New York (Steven C. Schwartz of counsel), for New York City Civil Service Commission, respondent.

Determination of respondent New York City Civil Service Commission, dated December 5, 2012, which, after a hearing, reversed the determination of petitioner Commissioner of the Department of Citywide Administrative Services that respondent Patricia V. Walker was unqualified for the examination for Principal Administrative Associate, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Shlomo Hagler, J.], entered September 18, 2013), dismissed, without costs.
The determination is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights , 45 NY2d 176, 180-181 [1978]). The evidence presented by respondent Walker at the hearing demonstrated that she possessed the requisite supervisory and/or administrative experience to qualify for the examination for the position of Principal Administrative Associate.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 9, 2015
DEPUTY CLERK